 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   CANDLE HORTON and JEANETTE                         Case No.: 16-cv-2189-AJB-JLB
     ZDANEK, individually and on behalf of
12
     themselves and all others similarly                ORDER GRANTING PLAINTIFFS’
13   situated,                                          MOTION FOR PRELIMINARY
                                      Plaintiffs,       APPROVAL OF CLASS
14
                                                        SETTLEMENT AND FOR AN
15   v.                                                 ORDER: (1) PRELIMINARILY
                                                        APPROVING CLASS ACTION
16
                                                        SETTLEMENT; (2) DIRECTING
17   NEOSTRATA COMPANY INC.; 24                         DISTRIBUTION OF NOTICE OF
     SEVEN LLC; 24 STAFFING LLC; 24                     SETTLEMENT; (3) AND SETTING A
18   SEVEN TALENT CALIFORNIA LLC                        HEARING FOR FINAL APPROVAL
19   DBA 24 SEVEN CREATIVE                              OF CLASS ACTION SETTLEMENT
     SOLUTIONS; 24 SEVEN RECRUITING
20                                                      (Doc. No. 152)
     LLC; CELESTE GUDAS; and DOES 1
21   through 50, inclusive,
22                                Defendants.

23   KIMBERLEE WINSTON, an individual,
24                       Plaintiff,
25   v.
     NEOSTRATA COMPANY INC., et al.,
26
27                       Defendants.
28
                                                    1

                                                                              16-cv-2189-AJB-JLB
 1
 2         Presently before the Court is Plaintiffs Candle Horton and Jeanette Zdanek’s
 3   (“Plaintiffs”) unopposed motion for preliminary approval of class action settlement. (Doc.
 4   No. 152.) Specifically, Plaintiffs request an order granting: (1) provisional certification of
 5   the Settlement Class; (2) preliminary approval of the Putative Class Action Settlement; (3)
 6   approval of the Notice and Notice Plan; (4) appointment of the Law Offices of Thomas D.
 7   Rutledge and Cohelan Khoury & Singer as Putative Class Counsel; (5) appointment of
 8   Plaintiffs Candle Horton and Jeanette Zdanek as the Putative Class Representatives; and
 9   (6) the setting of a final approval hearing.
10         Having reviewed and considered the settlement agreement and the unopposed
11   motion for preliminary approval of the Settlement Agreement, the Court GRANTS
12   Plaintiffs’ motion, makes the following findings, and grants the relief set forth below.
13   Terms and phrases in this order will have the same meaning as defined in the Settlement
14   Agreement.
15   IT IS HEREBY ORDERED THAT:
16   1.    Preliminary Approval of Proposed Settlement. The Court preliminarily approves the
17   Settlement set forth in the Settlement Agreement as fair, reasonable, and adequate within
18   the meaning of Rule 23 of the Federal Rules of Civil Procedure and the Class Action
19   Fairness Act of 2005 (“CAFA”), subject to final consideration at the final fairness hearing
20   provided for below. The Court finds that:
21                 (a)   the Settlement Agreement resulted from extensive arm's length
22   negotiations; and
23                 (b)   the Settlement Agreement is sufficient to warrant notice of the
24   settlement to persons in the Settlement Class and a full hearing on the approval of the
25   Settlement.
26   ///
27   ///
28   ///

                                                    2

                                                                                  16-cv-2189-AJB-JLB
 1   2.    Class Certification for Settlement Purposes Only. A Plaintiff class is certified for
 2   settlement purposes only in accordance with the terms of the Settlement Agreement (the
 3   “Settlement Class”). The Settlement Class is defined as:
 4                All individuals (1) who provided services to Defendant
 5                NeoStrata in California as Freelance Beauty Advisors, Field
 6                Sales Representatives, or jobs with similar titles, and (2) who
 7                were issued paystubs from one or more of the 24 Seven
 8                Defendants from July 20, 2012 through November 28, 2017.
 9         The Court recognizes that certification under this Order is for settlement purposes
10   only, and shall not constitute or be construed as an admission by Defendant that this action
11   is appropriate for class treatment for litigation purposes. Entry of this Order is without
12   prejudice to the rights of Defendant to oppose certification of a class in this action should
13   the proposed settlement not be granted final approval.
14         In connection with this conditional certification, the Court makes the following
15   preliminary findings:
16         a.     There are questions of law and fact common to the Settlement Class;
17         b.     The claims of Class Representatives are typical of the claims of members of
18         the Settlement Class Members;
19         c.     The Settlement Class is so numerous that joinder of all members is
20   impracticable;
21         d.     Class Representatives and Class Counsel will fairly and accurately represent
22   the interests of the Settlement Class, and there are no conflicts of interest between Class
23   Representatives and members of the Settlement Class;
24         e.     Questions of law and fact common to the Settlement Class Members
25   predominate over any questions affecting only individual members of the Settlement Class;
26         f.     Certification of the Settlement Class is superior to other methods for the fair
27   and efficient adjudication of this controversy.
28
                                                   3

                                                                                  16-cv-2189-AJB-JLB
 1   3.    Class Representatives. Candle Horton and Jeanette Zdanek are appointed as
 2   representatives of the Settlement Class (“Class Representatives”).
 3   4.    Class Counsel. Plaintiffs’ counsel, The Law Offices of Thomas D. Rutledge and
 4   Cohelan Khoury & Singer, are appointed as class counsel (“Class Counsel”).
 5   5.    Settlement Administrator. CPT Group, Inc. is appointed and approved as the
 6   Settlement Administrator.
 7   6.    Notice. The Court approves as to form and content the Notice of Class Action
 8   Settlement and Fairness Hearing (“Notice of Class Action Settlement”) and Exclusion
 9   Form attached to the Settlement Agreement as Exhibits A and B.
10         Defendants shall provide to the Settlement Administrator a confidential class list by
11   January 4, 2019 [within twenty-one (21) days following entry of this Order]. The Notice
12   of Class Action Settlement shall be published by February 4, 2019 [within thirty (30) days
13   of receipt of the class data contained in the confidential class list].
14         a.     Mail Notice. The Settlement Administrator shall send the Notice of Class
15   Action Settlement as well as the Exclusion Form to the Settlement Class via First Class
16   U.S. Mail using the most current, known address for each Class Member based on the
17   current information obtained by Defendants. Any mailing returned to the Settlement
18   Administrator as undeliverable shall be sent within five (5) calendar days via First Class
19   U.S. Mail to the forwarding address affixed thereto. If no forwarding address is provided,
20   the Settlement Administrator shall attempt to determine the correct address using a
21   computer-based skip-trace search, and it shall then perform a single re-mailing via First
22   Class U.S. Mail within five (5) calendar days. If no current address is located, the Notice
23   of Class Action Settlement for that individual will be deemed undeliverable. If a Class
24   Member cannot be located within two attempts at mailings by the Settlement
25   Administrator, Notice of Class Action Settlement for that individual will be deemed
26   undeliverable.
27   ///
28
                                                    4

                                                                                16-cv-2189-AJB-JLB
 1         b.     CAFA Notice. The Defendants will provide timely notice to all appropriate
 2   government entities in compliance with the Class Action Fairness Act (including California
 3   or any other state where Class Members may reside) and submit a statement of compliance
 4   with the Court in a timely manner as to prevent delay of the Effective Date.
 5         c.     Declaration to be Filed regarding Notice. At least seven days prior to the
 6   Fairness Hearing, the Settlement Administrator shall provide a declaration of due diligence
 7   and proof of mailing with regard to mailing of the Notice of Class Action Settlement and
 8   Exclusion Form, which they shall in turn provide to the Court.
 9         d.     Findings concerning Class Notice. The Court finds that the foregoing Notice
10   of Class Action Settlement and the manner of its dissemination is the best practicable notice
11   under the circumstances and is reasonably calculated to apprise Settlement Class Members
12   of the pendency of the Actions and their right to object to or exclude themselves from the
13   Settlement Class. The Court further finds that the Notice of Class Action Settlement is
14   reasonable, that it constitutes due, adequate, and sufficient notice to all persons entitled to
15   receive notice, and that it meets the requirements of due process and Federal Rule of Civil
16   Procedure 23.
17         e.     Approval of Claims Process and Settlement Procedure. The claims
18   submission processes described in the Settlement Agreement are hereby approved. The
19   Court preliminarily approves the process set forth in the Settlement Agreement for
20   submitting, reviewing, approving and paying all claims as described in the Settlement
21   Agreement.
22         f.     Costs of Administration, Incentive Payments, and Attorneys' Fees. The Court
23   also approves the process for paying the costs of notice and claims administration, the
24   incentive payments and the Class Counsel's attorneys’ fees and litigation costs, subject to
25   proof at the Final Fairness Hearing.
26   ///
27   ///
28   ///
                                                    5

                                                                                   16-cv-2189-AJB-JLB
 1   /7.   Exclusion from Settlement. Settlement Class Members may opt out of the settlement
 2   as set forth in the Settlement Agreement by mailing to the Settlement Administrator a
 3   Request for Exclusion. Any such Request for Exclusion must be fully completed and
 4   postmarked not more than forty-five (45) calendar days after the postmark date of the initial
 5   mailing of the Notice of Class Action Settlement. To be a valid Request for Exclusion, a
 6   Settlement Class Member must provide his or her name (and former names, if any), current
 7   address, current telephone number, and the last four digits of their social security number.
 8   Any Request for Exclusion that does not include all of the required information or that is
 9   not submitted in a timely manner will be deemed null, void, and ineffective. If there is a
10   dispute regarding the timeliness or validity of a Request for Exclusion, the Settlement
11   Administrator shall make the determination, after consultation with Class Counsel and
12   Defense Counsel.
13   8.    Objection Rights. Any objection must be sent to the Settlement Administrator and
14   postmarked no later than forty-five (45) calendar days after the first postmark date of
15   mailing the Notice of Class Action Settlement. An objection shall be deemed to be
16   submitted as of the postmarked date. The written objection must contain: (1) the name and
17   case number of this lawsuit Candle Horton et al. v. NeoStrata Company Inc. et al., United
18   States District Court for the Southern District of California, Case No. 3:16-cv-02189-AJB
19   (JLB); (2) the full name and current address and telephone number of the Class Member
20   making the objection; (3) the last four digits of their social security number; (4) the specific
21   reason(s) for the objection; and (5) any and all evidence and supporting papers (including,
22   without limitation, all briefs, written evidence, and declarations) for the Court to consider.
23   Settlement Class Members who submit an objection remain bound by this Settlement
24   Agreement.
25   ///
26   ///
27   ///
28   ///
                                                    6

                                                                                    16-cv-2189-AJB-JLB
 1   9.    Class Counsel Fees. Subject to proof, the Court preliminary APPROVES attorneys’
 2   fees and costs award for (1) attorneys’ fees in an amount up to one-third of the Gross
 3   Settlement Amount and (2) litigation costs actually incurred (but not exceeding $20,000)
 4   in representing the interests of the Settlement Class Members, supported by billing
 5   statements and documentation of expenses by Class Counsel. Any fees and costs awarded
 6   by the Court to Class Counsel will be paid from the Gross Settlement Amount. Counsel
 7   must support their fee claim by a lodestar analysis of hours spent and fee rates for those
 8   hours in a Motion to be heard at the Final Settlement Hearing.
 9   10.   PAGA Payment. The Court preliminary APPROVES a PAGA payment from the
10   Gross Settlement Amount of $20,000, which shall be allocated as $15,000 to the LWDA
11   as the LWDA’s share of the settlement of civil penalties paid under this Agreement
12   pursuant to the PAGA on behalf of the Settlement Class Members, and $5,000 to the Net
13   Settlement Amount for distribution to the Settlement Class Members. The PAGA Payment
14   is to cover any and all claims for civil penalties on behalf of the Settlement Class Members
15   for violations of California Labor Code sections 201-204, 204b, 210, 216, 218, 218.5, 223,
16   224, 225.5, 226, 226.3, 226.6, 226.7, 245, 246, 246.5, 247, 247.5, 248.5, 249, 510, 512,
17   558, 1174, 1174.5, 1175, 1182.12, 1194, 1194.2, 1197, 1197.1, 1198, 2699, 2802, 2804,
18   2810.3, 2810.5, and the applicable IWC Wage Order. This includes any claims for civil
19   penalties, wages, attorneys’ fees, costs, and any other recovery permitted under California
20   Labor Code sections 210, 218.5, 224, 225.5, 226.3, 558, 1174, 1174.5, 1197.1, and 2699.
21   11.   General Release. The Court preliminary APPROVES the general release by the
22   Class Representatives.
23   12.   Settlement Hearing. The final fairness hearing will be held before this Court on
24   April 11, 2019, at 2:00 p.m. in Courtroom 4A of the United States District Court for the
25   Southern District of California, 211 West Broadway, San Diego, California, 92101. The
26   final fairness hearing will determine: (a) whether the settlement as set forth in the
27   Settlement Agreement is fair, reasonable, adequate, and in the best interests of the
28   Settlement Class; and (b) whether a Judgment, as provided in the Settlement Agreement,
                                                  7

                                                                                 16-cv-2189-AJB-JLB
 1   should be entered granting final approval of the settlement. The Court may adjourn and/or
 2   continue the final fairness hearing without further notice to Settlement Class Members.
 3   13.   Class Counsel must file a motion for final approval of settlement, fees, costs, and
 4   other distributions no later than twenty eight (28) days before the Final Approval Hearing.
 5   Counsel must also submit a proposed order at that time.
 6
 7   IT IS SO ORDERED.
 8   Dated: December 14, 2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  8

                                                                                16-cv-2189-AJB-JLB
